Petitioner commenced this CPLR article 78 proceeding challenging a January 2008 determination of the Board of Parole denying his request for parole release. The Attorney General has advised this Court that petitioner reappeared before the Board in November 2009 and that his request for parole release was again denied. In view of his reappearance, the appeal must be dismissed as moot (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 464-465 [2008], lv denied 11 NY3d 711 [2008]; Matter of Lebron v Travis, 47 AD3d 1142 [2008], lv denied 10 NY3d 707 [2008]). Contrary to petitioner’s claim, we do not find this matter to present an exception to the mootness doctrine (see Matter of Banks v Dennison, 57 AD3d 1041 [2008], lv dismissed 12 NY3d 905 [2009]).
Mercure, J.E, Spain, Rose, Malone Jr. and McCarthy, JJ., *1092concur. Ordered that the appeal is dismissed, as moot, without costs.